DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are currently pending.

Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15, line 5, “an electric furniture” should be corrected to “the electric furniture” so as to properly refer back to the electric furniture claimed in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically, in claim 3, “the biological signal” lacks antecedent basis.
In claim 10, line 5, “a portion of the user interface” is unclear as to whether this is a new portion or the same portion as claimed in claim 1.  
In claim 16, line 2, “the biological signal” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0022218 (Hayes et al.)

Regarding claims 1 and 15, Hayes discloses an electric furniture comprising a control device comprising:
a user interface device including an operation receiver capable of receiving a command operation for controlling an electric furniture (user interface 60 includes a plurality of buttons 62 that a caregiver presses in order to control various features of the patient support apparatus, such as, but not limited to, raising and lowering the height of frame 26, pivoting one or more of support surface sections 28; [0109]; Elevation adjustment mechanisms 24 are adapted to raise and lower frame 26 with respect to base 22. Elevation adjustment mechanisms may be hydraulic actuators, electric actuators…; [0101]; wherein 
The controller may change the volume of the sound, and/or the intensity of the light emitted from the indicator based upon the determined sleep state; [0057]).

Regarding claim 2, Hayes further discloses wherein at least a portion of the user interface device includes a first brightness when the state of the user is a first state, and a second brightness when the state of the user is a second state, the second brightness being darker than the first brightness (The controller may change the volume of the sound, and/or the intensity of the light emitted from the indicator based upon the determined sleep state; [0057]; three or more sleep states, and the controller changes a characteristic of the indicator based upon the determined sleep state. The three or more states may include three or more of the following: awake, asleep, deep sleep, awakening, and/or falling asleep; [0056]).

Regarding claim 3, Hayes further discloses wherein the user interface device is capable of performing a first operation of raising a brightness of the at least a portion of the user when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; Examiner notes that this implies the light is a reduced visual intensity when the person is asleep and would be a brighter intensity when the person is awake).

Regarding claim 4, Hayes further discloses wherein the user interface device is capable of performing a second operation of lowering the brightness of the at least a portion of the user interface device when a fluctuation of the biological signal decreases (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; The vital sign sensor used to determine the patient’s sleep status may be one that emits a radio frequency signal, or an ultrasonic signal, toward the patient supported on the support surface and detects reflections from the patient’s torso to determine the breathing rate and/or heart rate of the patient. Alternatively, the vital sign sensor may include a plurality of load cells adapted to provide support for the support surface and to detect mechanical vibrations caused by at least one of the patient’s breathing or heart beating; [0052]). 

Regarding claim 8, Hayes further discloses wherein, when the state of the user is the first state, a color of the at least a portion of the user interface device differs from before to after a first time (changing the border line color for the event indicators; [0131]).  

Regarding claim 10, Hayes further discloses wherein at least one of a brightness and a color of at least a portion of the user interface device changes on the basis of a biological signal that includes a body movement of the user (The controller may change the volume of the sound, and/or the intensity of the light emitted from the indicator based upon the determined sleep state; [0057]; The sleep detector may further comprise a movement detector adapted to detect movement of the person supported on the support surface, wherein the sleep detector uses outputs from the movement detector in determining the sleep state of the person [0065]).

Regarding claim 11, Hayes further discloses wherein the at least a portion of the user interface device includes at least one selected from the group consisting of a liquid crystal display, an LED, an organic EL, and a plasma display (LCD [0109]).

Regarding claim 12, Hayes further discloses wherein the user interface device further includes a display unit, and the at least a portion of the user interface device includes at least a portion of the display unit (LCD display; [0206]; [0246]; Fig. 17).

Regarding claims 13 and 14, Hayes further discloses wherein the at least a portion of the user interface device includes at least a portion of the operation receiver and wherein the operation receiver includes at least one of an operation button and a touch panel (User interface 60 includes a plurality of buttons 62 that a caregiver presses in order to control various features of the patient support apparatus, such as, but not limited to, raising and lowering the height of frame 26, pivoting one or more of support surface sections 28, turning on and off a brake (not shown), controlling a scale system integrated into the patient support apparatus, controlling an exit alert system integrated into the support apparatus 20 or 20a, and/or controlling other features of the patient support apparatus 20 or 20a. User interface 60 further includes display 64 integrated therein. Display 64 is a touchscreen display capable of displaying text and/or graphics and sensing the location where a user's finger touches the display, although it will be understood that display 64 could be modified to be a normal LCD display without touchscreen capabilities that uses hard or soft buttons to interact therewith, or still other types of displays [0109]).

Regarding claim 16, Hayes further discloses a detection unit configured to detect a biological signal, wherein the control unit acquires a first signal related to the biological signal detected by the detection unit (vital sign sensor…to determine a breathing rate and/or heart rate [0047]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]).

Regarding claim 17, Hayes further discloses wherein at least one of the brightness and the color of at least the portion of the user interface device changes based on a biological signal including at least one of respiration and a heartbeat of the user (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; The vital sign sensor used to determine the patient’s sleep status may be one that emits a radio frequency signal, or an ultrasonic signal, toward the patient supported on the support surface and detects reflections from the patient’s torso to determine the breathing rate and/or heart rate of the patient. Alternatively, the vital sign sensor may include a plurality of load cells adapted to provide support for the support surface and to detect mechanical vibrations caused by at least one of the patient’s breathing or heart beating; [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0022218 (Hayes et al.).

Regarding claim 5, Hayes further discloses wherein the user interface device is capable of performing a third operation of raising the brightness of the at least a portion of the user interface device when a second signal that corresponds to a body movement of the user (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The controller may determine when the patient is likely to awaken by identifying accelerations in the patient’s heart rate and/or breathing rate; [0049]; Examiner notes that this implies the light is a reduced visual intensity when the person is asleep and would be a brighter intensity when the person is awake; The sleep detector may further comprise a movement detector adapted to detect movement of the person supported on the support surface, wherein the sleep detector uses outputs from the movement detector in determining the sleep state of the person [0065]; The controller may further record a duration of each of the plurality of different levels of movement and display them…the levels of movement may include a high level of activity, a moderate level of activity, and a low level of activity, as well as other levels of activity [0030]; The controller can also be configured to calculate a cumulative amount of time a patient spends engaging in each of the plurality of levels of movement. One level of movement may correspond to the patient being asleep [0031]).  While Hayes discloses the light intensity decreasing when a person is sleeping and implies not at a decreased state when the person is awake, Hayes fails to explicitly disclose that the second signal corresponds to a body movement of the user increasing. Examiner notes it would have been obvious to one of ordinary skill in the art that when a user is awake, body movement increases from normal sleeping body movement.  

Regarding claim 6, Hayes further discloses wherein the user interface device is capable of performing a fourth operation of lowering the brightness of the at least a portion of the user interface device when a second signal that corresponds to a body movement of the user (when person is asleep…Controller also allows a user to change what would normally be a visual indication having a first light intensity to be an altered visual indication having a reduced visual intensity [0239]; The sleep detector may further comprise a movement detector adapted to detect movement of the person supported on the support surface, wherein the sleep detector uses outputs from the movement detector in determining the sleep state of the person [0065]; The controller may further record a duration of each of the plurality of different levels of movement and display them…the levels of movement may include a high level of activity, a moderate level of activity, and a low level of activity, as well as other levels of activity [0030]; The controller can also be configured to calculate a cumulative amount of time a patient spends engaging in each of the plurality of levels of movement. One level of movement may correspond to the patient being asleep [0031]).  While Hayes discloses the light intensity decreasing when a person is sleeping, Hayes fails to explicitly disclose that the second 

Regarding claim 9, Hayes discloses the control device according to claim 8 as discussed above.  While Hayes discloses changing display colors [0131], Hayes fails to explicitly disclose wherein a peak wavelength of the color of the at least a portion of the user interface device after the first time is shorter than a peak wavelength of the color of the at least a portion of the user interface device prior to the first time.
	However, it is inherent that different colors in the spectrum have differing peak wavelengths, and thus all Applicant is claiming is the use of two different colors before and after the first time, respectively.   Thus, it would be an obvious design choice for one of ordinary skill in the art to choose any two colors, a first color and a second color, to use for the user interface indicators.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0022218 (Hayes et al.) in view of US Patent Application Publication No. 2014/0094224 (Lozovoy).

Regarding claim 7, Hayes discloses the control device according to claim 1 as discussed above.  Hayes fails to expressly disclose wherein the user interface device is capable of performing a fifth operation of lowering the brightness of the at least a portion of the user interface device when a predetermined amount of time has elapsed without an operation being input into the user interface device.  
	Lozovoy discloses a screen brightness control for a terminal, wherein when the terminal is inactive (no operation detected for a short timeout period), the screen brightness of the terminal is maintained at the reduced level of screen brightness [0072]; Fig. 9.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hayes with this feature of Lozovoy in order to have the terminal consume less power [0005].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 10,194,753 (Fleury et al.) discloses a system and method for adjusting settings of a bed with a remote control.
US Patent Application Publication No. 2018/0184984 (Zerhusen et al.) discloses patient support apparatus having vital signs monitoring and alerting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683